—Judgment, Supreme Court, Bronx County (Bernard Burstein, J., at trial; Stanley Green, J., on certain motions after trial), entered on or about September 18, 1998, in a medical malpractice action, awarding the infant plaintiff, inter alia, damages as against defendant Union Hospital with postjudgment interest only, and damages as against defendant New York City Health and Hospitals Corporation (NYCHHC) in the principal amount of $2,085,257.33, unanimously modified, on the law and the facts, to vacate the award of damages as against NYCHHC, remand to the IAS Court for settlement of a new judgment awarding damages as against NYCHHC based upon the present value of the awards of future damages, and otherwise affirmed, without costs. Appeals from various other judgments and orders unanimously dismissed, without costs, as subsumed in or *207superceded by the appeal from the September 18, 1998 judgment.
Union Hospital’s motion to vacate the award of prejudgment interest as against it contained in the March 6, 1998 judgment was not procedurally defective (see, Karlin v Bridges, 172 AD2d 644), and the grant thereof is affirmed.
We agree with the IAS Court that the stipulation entered into by plaintiff and Union Hospital was a covenant not to sue or enforce a judgment under General Obligations Law § 15-108, and, accordingly, NYCHHC was properly granted a credit for Union Hospital’s one-third liability and can be held liable to plaintiff only for its own one-third share. However, the IAS Court erred in not reducing future damages to present value before entry of judgment. The awards of future damages that this Court previously found to be reasonable compensation (248 AD2d 307, lv denied 92 NY2d 815) were not reduced to present value, and we remand the matter to Supreme Court to do so (see, Tormey v Consolidated Edison Co., 184 AD2d 299). Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Saxe, JJ.